
	
		III
		109th CONGRESS
		2d Session
		S. RES. 480
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2006
			Mr. Salazar (for
			 himself, Mr. Allard,
			 Mr. Bayh, Mr.
			 Bunning, Mr. McConnell, and
			 Mr. Wyden) submitted the following
			 resolution; which was referred to the Committee on Armed
			 Services
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the Chemical Weapons Convention.
	
	
		Whereas the Convention on the Prohibition of the
			 Development, Production, Stockpiling and Use of Chemical Weapons and on Their
			 Destruction, done at Paris on January 13, 1993 (commonly referred to as the
			 Chemical Weapons Convention), requires all United States
			 chemical weapons stockpiles be destroyed by April 29, 2012;
		Whereas, on April 10, 2006, the Department of Defense
			 notified Congress that the United States would not meet the deadline under the
			 Chemical Weapons Convention for destruction of United States chemical weapons
			 stockpiles;
		Whereas, destroying existing chemical weapons is a
			 homeland security imperative, an arms control priority, and required by United
			 States law; and
		Whereas, the elimination and nonproliferation of chemical
			 weapons of mass destruction is of utmost importance to the national security of
			 the United States: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the United States
			 is committed to making every effort to safely dispose of its chemical weapons
			 stockpiles by the Chemical Weapons Convention deadline of April 29, 2012, or as
			 soon thereafter as possible, and will carry out all of its other obligations
			 under the Convention; and
			(2)the Secretary of
			 Defense should prepare a comprehensive schedule for safely destroying the
			 United States chemical weapons stockpiles to prevent further delays in the
			 destruction of such stockpiles, and the schedule should be submitted annually
			 to the congressional defense committees separately or as part of another
			 required report.
			
